DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    117
    891
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 15 are pending in the instant application.
Election/ Restriction
Applicant’s election with traverse of Group I (claims 1 – 12 and 15), drawn towards the compound of formula (I); a pesticidal composition comprising at least one said compound; and a coated plant propagation material comprising said compound, in the reply filed on September 7, 2021 is acknowledged. 
	Applicant traverses the restriction by noting that the written opinion international preliminary report provided by the international search authority indicated that the instant claims contained unity of invention. Applicant also notes that according to 37 §1.475(b) the instant claims are drawn only to one of the categories: (2) A product and a process of use of said product. However, the Restriction/ Election Requirement dated July 7, 2021 stated (see, point 6) that the inventions listed as Groups I – II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. While the technical feature common to the claims of Groups I – II is the compound of formulae (I), this technical feature is not considered a special technical feature withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Further, Applicant specifically elects the compound of Example 1 as presented below:

    PNG
    media_image2.png
    319
    682
    media_image2.png
    Greyscale

	It is noted that Applicant’s definitions of the variables D1 and D2 are improper. Applicant has defined the variables in view of the isoxazol ring (variable L), wherein the variables should have been defined in view of the thiophene ring. For examination purposes, D1 should be S; and D2 should be CR10a, wherein R10a is cyano.
	Expanded Search: The compound of Example 1 as elected by the Applicant is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
Z1 is halo-substituted C1-C10 alkyl or halo-substituted C1-C6 alkoxy-halo-substituted C1-C6 alkyl; and
R10a is halogen.

	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Information Disclosure Statement
The information disclosure statement filed on October 4, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 11 – 12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
see, Page 5, line 6) “and * indicates the bond to the pyrazole ring” (emphasis added). Said limitation defines how the instant variable T is bonded in the compound of formula (I). However, it is unclear if the pyrazole ring, as recited, refers to the primary pyrazole ring in formula (I) OR when the instant variable L is only selected from pyrazole moieties L10, L11, L12, L40 and L46. Further, if the variable T is bonded to the primary pyrazole ring in formula (I), it is unclear what the scope of the variable L is since it recites 51 different 5-membered rings. Thus, the scope cannot be determined and renders the instant claims indefinite. For examination purposes, it is understood that the limitation is meant to read as “and * indicates the bond to the variable L” (see, claims 2 – 10).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 – 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The instant claims 2 – 10 recite the limitation “wherein * indicate the bond to the L group”. However, the instant independent claim 1 (upon which the instant claims 2 – 10 are dependent upon) recites the limitation (see, Page 5, line 6) “and * indicates the bond to the pyrazole ring” (emphasis added). Therefore, the instant claims do not include all the limitations of the claim upon which they depend.


Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection:
Claims 1 – 9, 11 – 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the WIPO Publication WO 2017055414 A1 (El Qacemi), as disclosed in the information disclosure statement filed on October 4, 2019.
	The applied reference has common Applicant and Joint Inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective 
	El Qacemi teaches (see, Table 1, page 86) the compounds of Examples 53 and 55 as presented below:

    PNG
    media_image3.png
    200
    1252
    media_image3.png
    Greyscale

	El Qacemi teaches the compound of instant formula (I), wherein:
R1 is H;
Q is C3 cycloalkyl;
W is O;
T is a 5-membered heteroaryl, wherein D1 is S; D2 is CR10a; D3 is C; D4 is CR11a; and D5 is C, and further wherein, R10a is halogen (-Cl) and R11a is H;
L is L46, wherein R7a and R8a are each H;
Z1 is halo-substituted C3 alkyl (Example 53) or halo-substituted C1 alkoxy-halo-substituted C2 alkyl (Example 55); 
Z2 is halo-substituted C1 alkyl; and
Z3 is C1 alkyl.

	The instant claim 11 is drawn towards a pesticidal composition, which comprises at least one compound according to claim 1, or an agrochemically acceptable salt or N-oxide thereof, as active ingredient and at least one auxiliary. The instant claim 12 is drawn towards the composition according to claim 11, which further comprises one or more other insecticidally, acaricidally, nematicidally and/or fungicidally active agents. El Qacemi teaches (see, page 62, lines 13-22) that pesticidal compositions can be prepared comprising at least one of the compounds as active ingredients together with at least one of the auxiliaries conventionally used in the art of formulation, such as extenders, for example solvents or solid carriers, or such as see, page 92, line 13 – page 93 line 4) that the activity of said compositions can be broadened considerably by adding other insecticidally, acaricidally and/or fungicidally active ingredients.
	The instant claim 15 is drawn towards a coated plant propagation material, wherein the coating of the plant propagation material comprises a compound as defined in claim 1. El Qacemi teaches (see, page 109, lines 17-28) that the compounds are also suitable for the protection of plant propagation material, for example seeds, such as fruit, tubers or kernels, or nursery plants, against pests of the abovementioned type. The compounds can be applied to seed kernels (coating), either by soaking the kernels in a liquid composition or by applying a layer of a solid composition.
	Therefore, WIPO Publication WO 2017055414 A1 anticipates the instant claims 1 – 9, 11 – 12 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9, 11 – 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 10,548,317 B2 (‘317). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘317 patent (see, claim 1 and Certificate of Correction) is drawn towards a compound of formula (I):

    PNG
    media_image4.png
    227
    375
    media_image4.png
    Greyscale

	The compound of instant formula (I) reads upon the claims in the ‘317 patent, wherein:
R1 is H;
Q is C3-C7 cycloalkyl;
W is O;
T is a 5-membered heteroaryl, wherein D1 is S; D2 is CR7a; D3 is C; D4 is CR8a; and D5 is C, and further wherein, R7a and R11a can be H, halogen, cyano, C1-C6 alkyl and C1-C6 alkoxy;
L is L46 (in the instant claims), wherein R7a and R8a are each H;
Z1 is C1-C6 alkoxy substituted with 1 to 7 substituents selected from halogen, hydroxyl, nitro, amino, cyano and C1-C6 alkoxy or halo-substituted C1-C4 alkoxy-C1-C4 alkoxy; 
Z2 is halo-substituted C1-C6 alkyl; and
Z3 is C1-C6 alkyl.

	Regarding the instant claims 11 – 12, the ‘317 patent (see, claims 7 – 8) is also drawn towards a pesticidal composition, which comprises at least one compound according to claim 1, or an agrochemically acceptable salt or N-oxide thereof, as active ingredient and at least one auxiliary. The composition further comprises one or more other insecticidally, acaricidally, nematicidally and/or fungicidally active agents. Additionally, regarding the instant claim 15, the ‘317 patent (see, claim 11) is also drawn towards a coated plant propagation material, wherein the coating of the plant propagation material comprises a compound as defined in claim 1.
	Therefore, the claims 1 – 11 of U.S. Patent No. 10,548,317 B2 anticipate the instant claims 1 – 9, 11 – 12 and 15.


Conclusion
Claims 1 – 12 and 15 are rejected.
Claims 13 – 14 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626